DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-3, 8 allowable. The restriction requirement, as set forth in the Office action mailed on 11/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/8/2021 is withdrawn.  Claim 7, directed to a method for manufacturing a solid freeform fabrication object no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 6, directed to an apparatus / device for manufacturing a solid freeform fabrication object withdrawn from consideration because it does NOT require all the limitations of an allowable claim (the manner of operating / intended use / article worked upon does not get full patentable weight in apparatus claims).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	This application is in condition for allowance except for the presence of claim 6 directed to an invention non-elected without traverse on 12/9/2021.  Accordingly, claim 6 is been cancelled herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 6.



Allowable Subject Matter

Claims 1-3, 7, and 8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, newly cited prior art references Tyagi (US 2009/0291274), Botros (US 2006/0025526), and Yagi (US 2013/344282) fail to disclose / teach / read on or render obvious:  a melt flow rate ratio as claimed in a columnar and non-columnar particle resin mixture composition. One of ordinary skill in the art would NOT have optimized the shape of the particles, their volume average particle diameter and the melt flow rate ratio to arrive at the claimed invention before the effective filing date.
	While Tyagi discloses: a powder (see particles of [0007]), comprising:
	A first resin particle (see carrier particle size) having a volume average particle diameter from 25 to 60 microns (see carrier particle size of 25-60 microns – this disclosure is an overlapping range of particle sizes); and a second resin particle (see toner particle of [0007]) having a volume average particle diameter from 20-50 microns (20-50 microns as disclosed in the recited toner particles is an overlapping range to the claimed range - see obviousness of overlapping ranges – MPEP 2144.05(I));
	Tyagi does not disclose: wherein the MFR2 is greater than an MFR1 is from 2-5.
	In the same field of endeavor of particulate resin/monomer/polymerizable compositions as Tyagi (see title, abs), Botros discloses: wherein a composition has a melt flow rate ratio of greater than 0.5 (see abs – pp. 6, claim 8; claim 19).
	An overlapping range of melt flow rate ratio is disclosed.  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions.
	To select the precise melt flow rate ratio of Botros in the composition of Tyagi had the benefit that it improved the physical properties, processability, stability, and appearance of the composition ([0039]).
	The combination Tyagi / Botros does not disclose: wherein the first resin particle has a columnar form and the second resin particle has a non-columnar form.
	Further while, in the same field of endeavor of resin particle compositions as Tyagi (see title, abs), Yagi discloses: that the shapes of the resin particles of the mixture may be spherical (non-columnar of [0066]) and quadrangular prism columnar (see pellet-shaped of [0067]).
	To mix the two shapes of particles as in Okawa in the particulate composition of Tyagi would NOT have been within the level of skill of one of ordinary skill in the art.
It would NOT have been obvious to one of ordinary skill in the art to combine the melt flow rate ratio of Botros and the particulate shapes of Yagi in the particle composition of Tyagi to arrive at the claimed invention before the effective filing date because doing so would have required recognition of and modification of multiple variables simultaneously to arrive at the closest prior art compositions before the effective filing date.
Therefore, claim 1 is seemed allowable.

Regarding claim 7, the method of use of a patentable composition is patentably distinct from the cited prior art of record.
Therefore, claim 7 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743